SCHWARTZ, Judge.
The Dade County Commission improperly adopted a zoning plan with respect to the petitioners’ property without first seeking the recommendation of the county’s developmental impact committee as clearly and mandatorily required as to an area of this size by pertinent provisions of the Dade County Code, § 33-303.1(D) (1959). The af-firmance of that action by the circuit court, acting in its appellate capacity, was there*606fore erroneous and a departure from the essential requirements of the law. Gulf & Eastern Development Corp. v. City of Ft. Lauderdale, 354 So.2d 57 (Fla.1978); City of Miami Beach v. State ex rel. Consolo, 279 So.2d 76 (Fla. 3d DCA 1973), cert. denied, 292 So.2d 24 (Fla.1974); Florida Tallow Corp. v. Bryan, 237 So.2d 308 (Fla. 4th DCA 1970). Consequently, treating this appeal as a petition for certiorari, Save Brickell Ave., Inc. v. City of Miami, 393 So.2d 1197 (Fla. 3d DCA 1981), we quash the circuit court order of affirmance of February 18, 1981, as amended March 4, 1981, and remand the cause with directions to vacate and set aside the commission action of October 28, 1980 under review.
Certiorari granted.